June 30, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           TARA MENON, Appellant

NO. 14-14-00012-CV                      V.

                       WATER SPLASH, INC., Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Water Splash,
Inc., signed September 17, 2013, was heard on the transcript of the record. We
have inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court's opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Water Splash, Inc.



      We further order this decision certified below for observance.